Citation Nr: 1418745	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  08-27 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right eye disability, to include as secondary to the service-connected left eye disability, pinguecula/pterygium.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to the right eye disability and service-connected left eye disability, pinguecula/pterygium.

3.  Entitlement to a compensable rating for the service-connected left eye disability, pinguecula/pterygium.


REPRESENTATION

Veteran represented by:	Eric A. Gang, Esq.


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to October 1982. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the claims on appeal.

In February 2012, the Board remanded the Veteran's claims.  The Appeals Management Center (AMC) continued the previous denial of the claims in a May 2013 supplemental statement of the case (SSOC).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for a right eye disability and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal, the Veteran's left eye pinguecula/pterygium has not been associated with any visual impairment, disfigurement, active conjunctivitis, or other symptoms.  


CONCLUSION OF LAW

The criteria for a compensable rating for left eye pinguecula/pterygium have not been met.  38  U.S.C.A. §§ 1155, 5017 (West 2002); 38 C.F.R. § 4.84a, Diagnostic Codes 6018, 6034 (2007); 38 C.F.R. § 4.7 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to a compensable evaluation for service-connected left eye pinguecula/pterygium.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in February 2012, the Board remanded this claim and ordered the agency of original jurisdiction (AOJ) to provide the Veteran with a VA examination for his left eye pterygium and associate a report of the examination with the Veteran's claims folder.  The Veteran's claim was then to be readjudicated.  

Pursuant to the Board's remand instructions, the Veteran was provided a VA examination for his left eye disability in February 2012, and a report of the examination was associated with the Veteran's claims folder.  Additionally, an opinion concerning the severity of the Veteran's left eye disability was obtained from an AMC staff physician in May 2013.  The Veteran's left eye disability claim was readjudicated via the May 2013 SSOC.  

Accordingly, the Board's remand instructions have been substantially complied with concerning the Veteran's claim of entitlement to an increased disability rating for a left eye disability.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice, to include notice with respect to the disability rating and effective-date elements of the claim, by a letter mailed in March 2007, prior to the initial adjudication of his claim.  In short, the record indicates the Veteran received appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim and there is no reasonable possibility that further assistance would aid in substantiating this claim.  The evidence of record includes the Veteran's statements, the Veteran's service treatment records, as well as private and postservice VA treatment records.  

Additionally, the Veteran was afforded VA examinations for his left eye disability in April 2007, August 2009, and February 2012.  The VA examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, these examination reports contain sufficient information to rate the Veteran's left eye disability under the appropriate diagnostic criteria.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2013); see also Barr v.  Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate]. 

The Board is cognizant of the fact that although the Veteran's claims folder was available during the August 2009 and February 2012 VA examinations, it was not available during the April 2007 VA examination.  However, such did not have an adverse effect on the adequacy of the examination.  Notably, as previously indicated, the examiner fully considered the Veteran's complaints, to include his complaints of visual acuity.  An eye examination was then performed that addressed all the relevant rating criteria.  

The Board additionally notes that  a medical opinion was provided by Dr. L.T., a staff physician of the AMC, in May 2013 which was based on a thorough review of the Veteran's medical history and current condition.  The Board also finds this opinion to be of great probative value with regard to evaluation of the Veteran's increased rating claim.    

Thus, the Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of an accredited representative.  In his September 2008 substantive appeal [VA Form 9], the Veteran declined the option of testifying at a personal hearing.  

Accordingly, the Board will proceed to a decision as to the issue of entitlement to compensable evaluation for a left eye pinguecula/pterygium.

Higher evaluation for left eye pinguecula/pterygium

Service connection for left eye pinguecula/pterygium was granted in a January 1983 rating decision of the RO.  A noncompensable (zero percent) rating was assigned at that time under 38 C.F.R. § 4.84, Diagnostic Code 6034 (pterygium).  The Veteran now contends that his left eye disability is more disabling than the noncompensable rating currently assigned.

Parenthetically, the Board has considered whether review of the Veteran's claim of entitlement to an increased rating for left eye pinguecula/pterygium is inextricably intertwined with the claim of entitlement to service connection for a right eye disability remanded below.  The rating schedule takes into consideration the visual acuity and visual fields of both eyes.  See 38 C.F.R. § 4.84a (2007).  However, as shown below, the Veteran's visual impairments have been attributed to nonservice-connected eye disabilities and may not be considered in rating the issues on appeal.  See 38 C.F.R. § 4.14.  Any visual impairment that the Veteran experiences in his right eye would not play an active role in the evaluation of the left eye.  The left eye would still be evaluated independent of the right eye.  Therefore, review of the left eye issue need not be deferred and may be considered without resulting in prejudice to the Veteran.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

A veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

During the pendency of the Veteran's appeal, the regulations for evaluating eye and vision disabilities were amended for applications received on or after December 10, 2008.  See 73 Fed. Reg. 66,543 (Nov. 10, 2008).  As the Veteran's application was received in December 2006, the left eye disability is rated under the former criteria. 

Pterygium is evaluated based on loss of vision, if any.  38 C.F.R. § 4.84a, Diagnostic Code 6034 (2007).  In this case, however, loss of vision (acuity and filed) in the left eye has been attributed to the Veteran's nonservice-connected cataracts and refractive error, rather than his service-connected pterygium.  See, e.g., the February 2012 VA examination report.  Therefore, a rating based on loss of vision is not for application. 38 C.F.R. § 4.14.

Pterygium, a benign growth of the conjunctiva, may also be rated as disfigurement under 38 C.F.R. § 4.118, Diagnostic Code 7800.  Here, there is no indication of disfigurement of the head, face, or neck.  See, e.g., the February 2012 VA examination report.  Therefore, evaluation under Diagnostic Code 7800 is not for application.  See 38 C.F.R. § 4.14.  In this regard, the Board also notes that the Veteran was service-connected for left eye pinguecula in the January 1983 rating decision as included with his left eye pterygium.  Although the amended regulations now include a separate Diagnostic Code for pinguecula, specifically, 38 C.F.R. § 4.79, Diagnostic Code 6037, this Diagnostic Code instructs rating pinguecula as disfigurement under 38 C.F.R. § 4.118, Diagnostic Code 7800.  However, as there is no indication of disfigurement of the head, face, or neck, the Board finds that this Diagnostic Code is not for application.

Finally, pterygium may be rated as conjunctivitis under 38 C.F.R. § 4.84a, Diagnostic Code 6018 (2007).  Under Diagnostic Code 6018, conjunctivitis, if healed, is rated on the basis of residuals; and, if there are no residuals, a noncompensable evaluation is assigned.  A maximum 10 percent rating is warranted if there is evidence of active conjunctivitis with objective symptoms.  38 C.F.R.       § 4.84a (2007). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

After review of the record, the Board finds that throughout the appeal the Veteran's left eye pinguecula/pterygium has not been manifested by any residuals during the period of the appeal so as to warrant a 10 percent disability rating. 

The Veteran was afforded a VA examination in April 2007.  The VA examiner noted that the Veteran suffered from left eye lattice degeneration with peripheral holes status post laser-indirect ophthalmoscope left eye.  Although the Veteran denied ocular pain, he reported a nasal pingueculae.  Upon examination, the examiner noted that the Veteran was clear for conjunctivitis.  The examiner diagnosed the Veteran with refractive error left eye (myopia, astigmatism, presbyopia) and left eye multiple retinal defects without detachment status post laser prophylaxis.  

The Veteran was thereafter afforded a VA examination in August 2009.  Upon examination, the VA examiner reported that the Veteran was clear for conjunctivitis.  The examiner diagnosed the Veteran with refractive error of the left eye (myopia, astigmatism, presbyopia), left eye incipient senile cataract, left eye multiple retinal defects without detachment status post laser prophylaxis, and exotropia which was asymptomatic.  

The Veteran was provided another VA examination in February 2012.  The examiner diagnosed the Veteran with retina detachment left eye status post repair, pinguecula, refractive error induced by silicon oil tamponade, and ocular hypertension of the left eye.  The examiner also noted a diagnosis of pterygium during the Veteran's military service in June 1982.  The examiner further noted conjunctivitis in the left eye on examination which she attributed to pinguecula.  In any event, she reported that the conjunctivitis did not cause scarring, disfigurement, or visual impairment and did not reach the cornea.  Moreover, the Veteran did not have scarring or disfigurement due to any diagnosed eye condition.   

Additionally, Dr. L.T., an AMC staff physician, provided an opinion in May 2013 regarding the severity of the Veteran's left eye pterygium.  She noted the February 2012 VA examiner's diagnosis of pinguecula and opined that this disability is not pterygium.  This opinion was based on her review of medical literature, specifically reporting that pinguecula is defined as "areas of bulbar conjunctival thickening that adjoin the limbus in the palpebral fissure area.  They are elevated white to yellow in color, and horizontally oriented..."  On the contrary, pterygium is defined as growth onto the cornea, usually nasally, of fibrovascular tissue that is continuous with the conjunctiva.  She further reported that although there was a diagnosis of pterygium in 1982 during the Veteran's period of active duty, there was no mention of a diagnosis of pterygium in the VA examinations in 2012, 2009, and 2007.  Furthermore, there was no confirming diagnosis, injury, or treatment for pterygium during the presumptive period following the Veteran's separation from service.  Therefore, she opined that it is at least as likely as not that the pterygium is a transient condition that resorbed or resolved as many irritations of the eye do.  She also reported that the medical literature and experts agree that pinguecula is asymptomatic and does not affect the sight.  

The Board adds that the other evidence of record includes a private treatment record dated September 2008 from Industrial Optics as well as VA treatment records dated from 2006 to 2012, which note no findings of left conjunctivitis related to service-connected pinguecula/pterygium.
  
Based on the competent and probative evidence of record, the Board finds that the evidence does not indicate that the Veteran currently suffers from active symptoms related to left eye pinguecula/pterygium.  Indeed, the Board finds that the April 2007, August 2009, and February 2012 VA examinations in particular are of great probative value as they were based on thorough examination of the Veteran and consideration of his medical history.  Therefore, by the VA examiners declining to diagnose the Veteran with a left eye pterygium, the Board finds that the Veteran's left eye pterygium is asymptomatic.  This finding is further supported by May 2013 opinion by Dr. L.T. who essentially indicated that the Veteran's left eye pinguecula as well as his pterygium is asymptomatic.  Moreover, to the extent that the Veteran suffers from conjunctivitis, there is no objective evidence of active symptoms associated with the conjunctivitis attributable to the left eye pinguecula/pterygium.  Thus, the Board finds that there is no basis for a compensable rating under Diagnostic Code 6018.   

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A.        § 5107; 38 C.F.R. § 4.7.

The Board acknowledges that the Veteran is competent to report symptoms of his left eye pinguecula/pterygium.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, he is credible in his reports of symptoms and their effect on his activities.  He is not however competent to identify a specific level of disability of his disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected eye disability has been provided by VA medical professionals who have examined him.  The medical findings directly address the criteria under which this disability is evaluated.  The examiners have also provided clear and uncontroverted opinions that the visual problems that the Veteran experiences are not related to his service connected left eye disability.  The Board finds these records to be the only competent and probative evidence of record, and therefore is accorded greater weight than the Veteran's subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).   

In evaluating the severity of his service-connected left eye pinguecula/pterygium, the Board also has considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The first of the three elements of an extraschedular rating under § 3.321(b)(1) is a finding of either the RO or the Board that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet. App. at 115.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.

Neither the first nor second Thun element is satisfied here.  The Veteran has indicated that he experiences symptoms such as visual impairment due to the left eye pinguecula/pterygium.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to pinguecula/pterygium provide disability ratings on the basis of visual impairment.  See 38 C.F.R. § 4.84a, Diagnostic Code 6034.  Pertinently, the schedular criteria for Diagnostic Code 6034 contemplate a wide variety of manifestations of functional loss, including visual impairment as well as disfigurement and conjunctivitis.
Given the variety of ways in which the rating schedule contemplates functional loss for pinguecula/pterygium, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which as discussed above, is essentially asymptomatic.  In short, there is nothing exceptional or unusual about the Veteran's left eye pinguecula/pterygium because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  The Board notes that it has no reason to doubt that the Veteran's left eye pinguecula/pterygium adversely impacts his employability; however, this is specifically contemplated by the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  Furthermore, the Veteran does not contend, and the evidence of record does not suggest, that his left eye pinguecula/pterygium has resulted in frequent periods of hospitalization during the period under consideration.  Therefore, the Veteran's service-connected left eye pinguecula/pterygium does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

In denying the Veteran's claim for an increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Board notes that the Veteran applied for entitlement to TDIU in May 2007, and this claim was denied in the above-referenced June 2007 rating decision which he did not appeal.  In any event, although he reported to the February 2012 VA examiner that the left eye disability affects his ability to work, he has not indicated that the left eye disability precludes him from obtaining substantially gainful employment, nor does the medical evidence of record otherwise indicate such.  Accordingly, the Board concludes that the issue of TDIU has not been raised with regard to this increased rating claim.
ORDER

Entitlement to a compensable rating for the service-connected left eye disability, a left eye pinguecula/pterygium is denied.


REMAND

Service connection for a right eye disability

The Board remanded the Veteran's right eye disability claim in February 2012 for the Veteran to be afforded a VA examination in order to determine whether his right eye disability is related to his military service or is caused or aggravated by his service-connected left eye pinguecula/pterygium.  

Unfortunately, the Board finds that an additional remand is necessary prior to review of the Veteran's right eye disability and acquired psychiatric disorder claims.  With regard to the Veteran's right eye disability, he was afforded a VA examination in February 2012.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with old total retinal detachment of the right eye.  The examiner thereafter concluded that it is at least as likely as not that the Veteran's old total retinal detachment of the right eye is related to his military service.  The examiner based her conclusion on a finding that the Veteran was in military service in June 1993, as the period between 1993 and 2006 was the onset of the retinal detachment.  However, a review of the record is absent any indication that the Veteran served on active duty in June 1993.  As indicated above, the Veteran served on active duty from January to October 1982.  As such, the Board finds that the VA examiner's rationale for her conclusion is inadequate for evaluation purposes.  Additionally, the VA examiner concluded that the Veteran's total retinal detachment of the right eye is not caused or aggravated by his service-connected left eye pterygium.  However, no rationale was provided for this conclusion, and it is therefore also of no probative value.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence].  
In light of the inadequate opinion provided by the February 2012 VA examiner with regard to whether the Veteran's right eye disability is related to his military service or is caused or aggravated by his left eye pterygium, the AMC obtained an opinion from L.T., D.P.M., who is one of its staff medical advisors.  After review of the Veteran's claims folder and consideration of his medical history, Dr. L.T. concluded in a May 2013 opinion that there is no medically based scientific evidence to support a notion that pterygium or pinguecula moves from one eye to the adjacent eye, and the development of this type of eye condition is independent of each other and a mutually exclusive event.  However, Dr. L.T. provided no further opinion as to whether the Veteran's left eye disability could cause aggravation of the right eye disability.  See Allen v. Brown, 7 Vet. App. 439, 448-49 (1995); 38 C.F.R. § 3.310.  She also did not provide an opinion as to whether the Veteran's right eye disability is related to his military service.

In light of the foregoing, the Board finds that an additional opinion should be obtained as to whether the Veteran's right eye disability is related to his military service, or is caused or aggravated by his service-connected left eye disability as instructed in the prior remand.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).     

Service connection for an acquired psychiatric disorder

With regard to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, the Veteran has contended that this disorder is related to his military service, or alternatively his right and left eye disabilities.  The Board therefore finds that his acquired psychiatric disorder claim is inextricably intertwined with the claim of entitlement to service connection for a right eye disability.  In other words, development of the Veteran's right eye disorder claim may impact his acquired psychiatric disorder claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].  

The Board additionally notes that in the May 2013 opinion, Dr. L.T. opined that an argument "is easily made" that a psychiatric disorder and sleep disturbance can be secondary to eye conditions including retinal detachment.  However, no rationale was provided for this conclusion.  As discussed above, the Veteran has been diagnosed with old total retinal detachment of the right eye.  Therefore, the Board finds that if, and only if, it is determined that the Veteran's right eye disability is related to his military service or his left eye disability, then an opinion should be obtained as to whether his diagnosed acquired psychiatric disorder is caused or aggravated by his right eye disability, to include his old total retinal detachment.

The Board adds that sufficient evidence is of record to determine whether the Veteran's acquired psychiatric disorder is related to his military service and his service-connected left eye pinguecula/pterygium.  Medical opinions as to these contentions are therefore not required on remand.

Accordingly, the case is REMANDED for the following action:

1. Refer the case to the examiner who provided the February 2012 VA examination for the Veteran's right eye disability.  If the February 2012 VA examiner is unavailable, refer the case to another appropriately qualified medical professional.  The claims folder must be made available to and reviewed by the examiner.  

After review of the claims folder, the examiner should provide an opinion as to the following:

a. whether it is as least as likely as not (50 percent probability or greater) that the Veteran's right eye disability, to include total retinal detachment, had its onset in service or is otherwise caused or aggravated by his service, taking into account the 1993 VA diagnosis of retinal tears. Note that the Veteran served from January 1982 to October 1982.

b. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's right eye disability is either (1) caused or (2) aggravated (i.e., permanently worsened beyond the normal progression of the disability) by the Veteran's service-connected left eye disability.  If the examiner finds that the right eye disability is aggravated by the service-connected left eye disability, then they should quantify the degree of aggravation, if possible.

If an opinion cannot be provided without further 
examination of the Veteran, such an examination 
must be provided.  The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

2. If, and only if, it is determined that the Veteran's right eye disability is related to military service or his service-connected left eye disability, then refer the case to the examiner who provided the February 2012 VA psychiatric examination for the Veteran's acquired psychiatric disorder.  If the February 2012 VA examiner is unavailable, refer the case to another appropriately qualified medical professional.  The claims folder must be made available to and reviewed by the examiner.  

After review of the claims folder, the examiner should provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current psychiatric disability, to include depression, sleeping disability, or mood disorder, is either (1) caused or (2) aggravated (i.e., permanently worsened beyond the normal progression of the disability) by the Veteran's right eye disability.  If the examiner finds that the acquired psychiatric disorder is aggravated by the right eye disability, then they should quantify the degree of aggravation, if possible.

If an opinion cannot be provided without further 
examination of the Veteran, such an examination 
must be provided.  The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence. If the claims remain denied, the Veteran and his attorney should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


